UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-153381 FRESH START PRIVATE MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 North Parkcenter Drive, Suite 103 Santa Ana, California 92705 (Address of principal executive offices) (zip code) (714) 462-4880 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x. As of August 19, 2013, there were 117,868,501 shares of registrant’s common stock outstanding. FRESH START PRIVATE MANAGEMENT, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of June 30, 2013 (unaudited) and December 31, 2012 3 Condensed consolidated statements of operations for the three and six months ended June 30, 2013 and 2012 (unaudited) 4 Condensed consolidated statement of stockholders' equity for the six months ended June 30, 2013 (unaudited) 5 Condensed consolidated statements of cash flows for the six months ended June 30, 2013 and 2012 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-17 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18-23 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 23 ITEM 4. Controls and Procedures 23 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 24 ITEM 1A. Risk Factors 24 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3. Defaults Upon Senior Securities 24 ITEM 4. Mine Safety Disclosures 25 ITEM 5. Other Information 25 ITEM 6. Exhibits 25 SIGNATURES 26 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FRESH START PRIVATE MANAGEMENT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Prepaid expenses Total current assets Property and equipment, net Other assets: Licensing agreement Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Due to factor Income tax payable - Deferred revenue Advances from lenders Convertible note payable, net of debt discount Notes payable, net of debt discount Notes payable, related party Warrant liability - Derivative liability Total current liabilities Stockholders' equity: Common stock, $0.001 par value; 200,000,000 shares authorized, 117,743,501 and 100,768,501 shares issued and outstanding as of June 30, 2013 and December 31, 2012, respectively Common stock subscribed Additional paid in capital Deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 FRESH START PRIVATE MANAGEMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, Six months ended June 30, Sales, net $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Net income (loss) from operations ) ) Other income (expenses): Gain on settlement of debt - - Interest expense ) Loss on change in fair value of derivative liability ) - ) - Net loss before income taxes ) Income taxes (benefit) - Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 FRESH START PRIVATE MANAGEMENT, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2013 (unaudited) Common Additional Retained Common stock stock Paid in Earnings Shares Amount Subscribed Capital (deficit) Total Balance, December 31, 2012 $ ) $ Common stock issued for services rendered - - Common stock issued in past services - - Common stock issued in connection with notes payable - - Common stock issuable in connection with note payable - Net loss - ) ) Balance, June 30, 2013 $ ) $ See the accompanying notes to the unaudited condensed consolidated financial statements 5 FRESH START PRIVATE MANAGEMENT, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net income (loss) to cash flows used in operating activities: Depreciation and amortization Amortization of debt discount Gain on settlement of debt ) - Stock based compensation Common stock issued in settlement of interest - Loss on change of fair value of derivative liability - Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) Accounts payable and accrued expenses ) Income taxes payable ) - Due to factor ) ) Deferred revenue Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition and cancelation of treasury shares - ) Payment of long term deposits ) - Purchase of equipment ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Proceeds from lender advances - Repayments of notes payable ) - Net repayments of notes payable, related party ) ) Net cash provided by financing activities Net increase (decrease) in cash Cash, beginning of the period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $
